           Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 1 of 17




 1

 2

 3

 4

 5 Dennis I. Wilenchik, #005350
   Tyler Q. Swensen, #015322
 6 The Wilenchik & Bartness Building
   2810 North Third Street
 7 Phoenix, Arizona 85004
   admin@wb-law.com
 8
   Leo R. Beus, #002687
 9 BEUS GILBERT PLLC
   701 North 44th Street
10 Phoenix, Arizona 85008
   lbeus@beusgilbert.com
11 Attorneys for Wyo Tech Investment Group, LLC
12                    IN THE UNITED STATES DISTRICT COURT
13                          FOR THE DISTRICT OF ARIZONA
14
     Wells Fargo Bank, N.A.,                              Case No.: 2:17-CV-04140-DWL
15
                                Plaintiff,              SUPPLEMENT TO POINTS AND
16                                                       OBJECTIONS MADE AT THE
     v.                                                 SHOW-CAUSE HEARING HELD
17                                                           ON JUNE 27, 2019
     WYO TECH Investment Group, LLC; CWT                           AND
18   Canada II Limited Partnership; Resources            OBJECTIONS TO THE CWT
     Recovery Corporation; and Jean Noelting,             PARTIES’ REPEATED AD
19                                                      HOMINEM ATTACKS ON WYO
                                Defendants.               TECH AND ITS COUNSEL
20
21        Wyo Tech Investment Group, LLC (“Wyo Tech”) and its counsel, submit this filing to

22 supplement the points and objections that Wyo Tech’s counsel attempted to make to the Court at

23 the hearing on June 27, 2019, as well as to lodge their objections to the CWT Parties and their
24 attorneys’ improper, ongoing smear campaign against Wyo Tech and undersigned counsel in

25 various filings with the Court—most recently the “CWT Parties’ Ex Parte Motion for Leave to

26 Make Alternative Service of Subpoenas on Nonparty Dennis M. Danzik” (“Ex Parte Motion”),
            Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 2 of 17




 1 [Doc. 173]. This supplement is submitted to clarify the record as to Wyo Tech’s position on this

 2 and to make a record of it objections to unwarranted and inappropriate comments and accusations

 3 (overt and implicit) made against Wyo Tech and its counsel that were gratuitously included in the

 4 CWT Parties’ Motion for an Order to Show Cause (“Motion for OSC”), [Doc. 159], and Ex Parte

 5 Motion, [Doc. 173].

 6         For example, on page 4 of the Motion for OSC and in his Declaration attached to it, CWT’s

 7 counsel, Joshua Wurtzel, relies primarily on uncorroborated and inadmissible hearsay and double-

 8 hearsay, as well as sheer conjecture, in asserting that Wyo Tech deliberately interfered with

 9 Subpoenas served on various nonparty investors and then alleging—without any factual basis

10 whatsoever—that “virtually all these nonparties are in close contact with, or under the control of
11 Wyo Tech ….” These claims are patently untrue. [Declaration of Bill Hinz, ¶¶ 4-7, attached

12 hereto as Exhibit A]. Similarly, in the Ex Parte Motion, Mr. Wurtzel falsely accuses Wyo Tech’s

13 counsel of intentionally obstructing his efforts to take discovery in this case. [Doc. 173, p.3].
14 Nonsense.

15         Even worse, Mr. Wurtzel conflates two wholly disparate events that occurred during two

16 depositions of Dennis Danzik held more than a year apart in late 2016 and early 2017 in separate
17 and distinct proceedings, and then tries to use that to support the false inference that Wyo Tech’s

18 counsel improperly tried to keep Mr. Danzik’s home address a secret more than two years ago and

19 is doing so now. [Id.]. Mr. Wurtzel knows that this is untrue and the transcript attached as Exhibit
20 E to his Declaration in support of the Ex Parte Motion shows that Mr. Wilenchik did no such

21 thing. On the contrary, Mr. Wilenchik, without any obligation to do so, actually cooperated to try

22 to find the information and also to schedule Mr. Danzik’s deposition in this case, but Mr. Wurtzel
23 never followed up on those efforts. What is clear from the Ex Parte Motion is that opposing

24 counsel—by its own admission—failed to serve the correct Subpoenas on Mr. Danzik in

25 Wyoming and is now trying to blame that failure on Wyo Tech and undersigned counsel or—at a
26 minimum—deflect attention from it.

                                                 2
            Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 3 of 17




 1         There is also no merit to Mr. Wurtzel’s assertion that Mr. Wilenchik represents Dennis

 2 Danzik at this time. As Mr. Wurtzel knows full well, because he was told so, Mr. Wilenchik

 3 merely made a limited appearance as co-counsel in Mr. Danzik’s bankruptcy proceedings in

 4 Wyoming for one hearing, and did so solely for the purpose of being able to participate with Mr.

 5 Hinz of Wyo Tech who had been asked to testify. [Declaration of Dennis I. Wilenchik, ¶¶ 6, 8,

 6 attached hereto as Exhibit B; Declaration of Joshua Wurtzel [Doc. 174], Exhibit J (email from

 7 Dennis Wilenchik dated May 17, 2019, reiterating his limited role at the bankruptcy hearing)].

 8 Mr. Danzik’s bankruptcy counsel, Ken McCartney, had advised Mr. Wilenchik that noticing an

 9 appearance as co-counsel for that hearing was the most expedient way of giving him the ability,

10 on such short notice, to participate at that hearing if necessary. [Exhibit B, ¶ 7].
11         A few days after the hearing, Mr. Wilenchik instructed his Senior Paralegal, Victoria

12 Stevens, to prepare a Motion to Withdraw and have it signed by Mr. Danzik and filed in the

13 bankruptcy case, making the point further clear. [Id., ¶ 10; Declaration of Victoria Stevens, ¶ 5,
14 attached hereto as Exhibit C]. Unfortunately, precisely because we do not have Mr. Danzik’s

15 address and he is so difficult to locate, it took several weeks to obtain his consenting signature on

16 the Motion to Withdraw and by the time that occurred, Mr. Danzik’s bankruptcy had already been
17 dismissed. [Exhibit C, ¶¶ 6-11]. Thus, Mr. Wilenchik does not represent Mr. Danzik now and

18 has not substantively represented him for years even though, technically, he briefly appeared as

19 co-counsel for that single hearing in Wyoming.
20         Given the foregoing, there is simply no rational basis for Mr. Wurtzel’s ongoing and

21 mendacious attempts to impugn Wyo Tech, its officers and its attorneys with unsubstantiated and

22 utterly false claims that they have been obstructing any of his legitimate discovery efforts. The
23 inclusion of such gratuitous swipes in his filings can only be viewed as evidence of an improper

24 desire to try to prejudice the Court against Wyo Tech and everyone associated with it. Wyo Tech

25 and its attorneys have not tried to obstruct any legitimate discovery efforts and have no reason to
26 do so, since they have nothing to hide. To the contrary, counsel has tried to cooperate at all times.

                                                  3
           Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 4 of 17




 1         No one from Wyo Tech or Wilenchik & Bartness, P.C. ever told any of the subpoenaed

 2 nonparties to disregard the Subpoenas served on them, let alone to “toss [them] in the garbage.”

 3 [Exhibit A, ¶ 4]. Instead, after being told that their counsel had been given prior notice that those

 4 Subpoenas were going to be issued and served, Wyo Tech has attempted to assist and encourage

 5 its investors to comply with them. [Exhibit A, ¶ 5]. Similarly, there is no collusion between Wyo

 6 Tech and its more than 150 separate investors; and they are most certainly not under Wyo Tech’s

 7 control. [Exhibit A, ¶¶ 6, 7]. Likewise, contrary to opposing counsel’s ad hominmen attacks,

 8 Mr. Wilenchik and his associates have not only never opposed the deposition of Mr. Danzik, but

 9 have actually tried to assist with and accommodate the scheduling of that deposition, to the extent

10 they were able, given that they do not represent Mr. Danzik and have only limited contact with
11 him. The truth of this is evidenced by Exhibits J and K to Mr. Wurtzel’s own Declaration, which

12 are emails showing that Mr. Wilenchik, after making no objection to the service of the Subpoena

13 on Danzik at the bankruptcy hearing in his presence, then offered to “do my best to ask Ken
14 [McCartney] to speak with [Dennis Danzik] to cooperate with you” and confirmed that he

15 “checked as a courtesy as promised” and that he “believe[d] Danzik will be in touch re his

16 deposition date.” [Doc. 174, Exhibits J and K]
17         Wyo Tech does not oppose discovery in this case. What it opposes is CWT’s unreasonable

18 demands for information that has no relevance to the sole issue in this case: namely, whether the

19 interpleaded funds have any connection to Dennis Danzik. Somehow, that core issue has been
20 overshadowed by opposing counsel’s unsupported conspiracy theories to the point that the “tail is

21 wagging the dog” in this action. And now, based on comments made by the Court during the last

22 OSC hearing, Wyo Tech is understandably concerned that opposing counsel’s unseemly tactics
23 may be influencing the Court and improperly prejudicing the Court against Wyo Tech and its

24 counsel in this case. Such tactics should not be tolerated, but seem to be opposing counsel’s stock

25 in trade—as evidenced by the fact (not conjecture) that CWT’s attorneys are now facing serious
26

                                                 4
            Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 5 of 17




 1 scrutiny from the Queen’s Bench in Canada for their highly questionable conduct in the

 2 proceedings between RDX and CWT in New York that underlie this action. 1

 3         As stated, Wyo Tech strongly believes that CWT is seeking to improperly manipulate and

 4 sway the Court with irrelevant, ad hominem attacks on the character of the officers and investors

 5 of Wyo Tech, as well as its counsel in this case. They did the same thing to Mr. Danzik in the

 6 New York action and actually obtained a judgment against him after representing him in the same

 7 matter. Therefore, this supplement is being filed to raise these points and make them part of the

 8 record. Wyo Tech sincerely hopes that the Court will consider the points raised herein and will

 9 take them into account as this case moves forward.

10         DATED: July 9, 2019.

11                                            WILENCHIK & BARTNESS, P.C.

12                                            /s/ Dennis I. Wilenchik
13                                            Dennis I. Wilenchik, Esq.
                                              Tyler Q. Swensen, Esq.
14                                            The Wilenchik & Bartness Building
                                              2810 North Third Street
15                                            Phoenix, Arizona 85004
                                              Attorneys for Wyo Tech Investment Group, LLC
16
17

18

19
20

21

22
     1
23   See “Reasons for Judgment of the Honorable Mr. Justice Bryan E. Mahony, issued on June 24,
   2019, in RDX Technologies Corporation v. Appel, 2019 ABQB 477, copy attached hereto as
24 Exhibit D, pp.7-11 (holding that RDX is permitted to examine CWT’s lawyer, Jeffrey Eilender,
   about an affidavit he supplied, in order to test his credibility and to investigate possible serious
25 ethical violations associated with his firm’s joint retainer and parallel representation of both CWT
26 and RDX in an action in New York. This discovery is being permitted to determine whether
   CWT’s New York judgment against RDX was obtained by CWT and its counsel by fraud).
                                                 5
         Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 6 of 17




1                             CERTIFICATE OF SERVICE

2        I hereby certify that on July 9, 2019, the following was served on all registered parties

3 via ECF.

4

5 /s/ Wendy L. Echols

6

7

8

9

10
11

12

13
14

15

16
17

18

19
20

21

22
23

24

25
26

                                              6
Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 7 of 17




               EXHIBIT A
       Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 8 of 17



                            DECLARATION OF BILL HINZ

Bill Hinz, declares and states as follows:
       1.     I am over the age of 18 and have personal knowledge of the facts set forth
in this Declaration. If called as a witness, I could competently testify as to said facts.
       2.     I am the CEO of Wyo Tech Investment Group, LLC (“Wyo Tech”), which
is a party in the action currently pending in the United States District Court, District of

Arizona, identified with case number 2:17-CV004140-DWL (the “Lawsuit”). I am also
the CEO of Inductance Energy Corporation (IEC), which is affiliated with Wyo Tech. In
my capacity as CEO of Wyo Tech and CEO of IEC, I am authorized to make the
statements contained herein on behalf of both companies.
       3.     In February 2019, another party to the Lawsuit, CWT Canada II Limited
Partnership    (“CWT”),      issued    subpoenas     to    several    nonparties,    including

investors/members in Wyo Tech and IEC.
       4.     Neither I nor Wyo Tech nor IEC has ever attempted to interfere with
CWT’s efforts to get responses to those subpoenas, nor have we ever advised any of the

subpoenaed nonparties to ignore those subpoenas or toss them in the garbage.
       5.     On the contrary, since learning that their attorneys did receive prior notice
of CWT’s intent to issue those subpoenas, Wyo Tech and IEC have encouraged the
subpoena recipients to comply and have tried to assist them in responding.
       6.     There are currently more than 150 separate individuals and entities that
have invested in Wyo Tech and IEC. Those investors have limited contact with Wyo

Tech and IEC and are wholly independent of and at arm’s length from those two entities.
       7.     I categorically deny any accusation that Wyo Tech or IEC control their
investors and members in any fashion. I likewise deny any accusation that Wyo Tech,

IEC and their investors and members are in collusion or “cahoots” with each other for
Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 9 of 17
Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 10 of 17




               EXHIBIT B
          Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 11 of 17




 1

 2

 3

 4
   Dennis I. Wilenchik, #005350
 5 Tyler Q. Swensen, #015322
   The Wilenchik & Bartness Building
 6 2810 North Third Street
   Phoenix, Arizona 85004
 7 admin@wb-law.com

 8 Leo R. Beus, #002687
   BEUS GILBERT PLLC
 9 701 North 44th Street
   Phoenix, Arizona 85008
10 lbeus@beusgilbert.com
   Attorneys for Wyo Tech Investment Group, LLC
11
                         IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE DISTRICT OF ARIZONA
13
     Wells Fargo Bank, N.A.,                     Case No.: 2:17-CV-04140-DWL
14
                               Plaintiff,             DECLARATION OF
15   v.                                          DENNIS   I. WILENCHIK, ESQ.
     WYO TECH Investment Group, LLC; CWT
16 Canada II Limited Partnership; Resources
     Recovery Corporation; and Jean Noelting,
17
                               Defendants.
18

19        Dennis I. Wilenchik, Esq., declares under penalty of perjury, as follows:
20        1.    I am the Managing Partner of Wilenchik & Bartness (“W&B”) and am the lead
21 attorney for Wyo Tech Investment Group, LLC (“Wyo Tech”) in the above-captioned matter.

22        2.    On or about May 9, 2019, my Senior Paralegal, Victoria M. Stevens (“Ms. Stevens”)
23 provided information to the Law Offices of Ken McCartney, P.C., to facilitate my limited
24 appearance at a single hearing in Wyoming Chapter 7 bankruptcy case entitled: In re: Dennis

25 Meyer Danzik, United States Bankruptcy Court, District of Wyoming, Case No.: 19-20116 (the

26 “Bankruptcy Proceeding”), on May 15, 2019 at 1:30 p.m.
           Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 12 of 17




 1            3.    The hearing was related to CWT Canada II Limited Partnership’s and REsource

 2 REcovery Corporation’s Motion to Dismiss the Chapter 7 Case with Prejudice (Docket #13).

 3            4.    Mr. McCartney’s office prepared the Affidavit for Pro Hac Vice Admission and I

 4 signed it on May 10, 2019.

 5            5.    I was admitted pro hac vice on May 13, 2019 (Bankruptcy Docket #60) and was

 6 allowed to appear at the hearing scheduled on May 15, 2019.

 7            6.    My admission as co-counsel for the debtor at that hearing was made solely for the

 8 purpose of giving me the ability to be heard, if necessary, with respect to testimony by Bill Hinz,

 9 the CEO of Wyo Tech, who had been asked to testify.

10            7.    Mr. McCartney had advised me that getting admitted as co-counsel was the most

11 expedient way to ensure my ability to participate in the hearing on such short notice. As it turned

12 out, however, I had no reason at the hearing to speak and did not do so, although Mr. Hinz did

13 testify.
14            8.    When I was later asked by counsel for CWT Canada II Limited Partnership, Joshua

15 Wurtzel, whether I represented Mr. Danzik, I explained the limited purpose of my singular

16 appearance in the Bankruptcy Proceeding.
17            9.    While I was at the hearing on May 15, 2019, Dennis Danzik was served in my

18 presence with a Subpoena related to this action and I made no objection to that service and have

19 never claimed that it was faulty or flawed and only sought to work with Mr. Wurtzel to set Mr.
20 Danzik’s deposition at a time that did not conflict with the hearing set for June 4, 2019, in this

21 matter.

22            10.   A few days after the hearing in Wyoming, on May 20, 2019, I asked Ms. Stevens to

23 draft a Motion to Withdraw as debtor’s co-counsel in the Bankruptcy Proceeding. I approved and

24 signed that Motion and asked Ms. Stevens to forward it to Mr. Danzik for his signature consenting

25 to my withdrawal.
26

                                                     2
         Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 13 of 17




1        11.    On June 24, 2019, at 3:49 p.m., we finally received the copy of the Motion to

2 Withdraw with Mr. Danzik’s signature on it, but less than an hour later, at 4:22 p.m., the

3 Bankruptcy Case was dismissed with prejudice, so the withdrawal motion became moot.

4        I declare under penalty of perjury, pursuant to 28 U.S.C.A. § 1746, that the foregoing is

5 true and correct.

6        DATE: July 9, 2019

7

8

9
                                    Dennis I. Wilenchik, Esq.
10
11

12

13
14

15

16
17

18

19
20

21

22
23

24

25
26

                                                 3
Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 14 of 17




               EXHIBIT C
          Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 15 of 17




 1

 2

 3

 4
   Dennis I. Wilenchik, #005350
 5 Tyler Q. Swensen, #015322
   The Wilenchik & Bartness Building
 6 2810 North Third Street
   Phoenix, Arizona 85004
 7 admin@wb-law.com

 8 Leo R. Beus, #002687
   BEUS GILBERT PLLC
 9 701 North 44th Street
   Phoenix, Arizona 85008
10 lbeus@beusgilbert.com
   Attorneys for Wyo Tech Investment Group, LLC
11
                         IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE DISTRICT OF ARIZONA
13
     Wells Fargo Bank, N.A.,                     Case No.: 2:17-CV-04140-DWL
14
                               Plaintiff,             DECLARATION OF
15   v.                                            VICTORIA     M. STEVENS
     WYO TECH Investment Group, LLC; CWT
16 Canada II Limited Partnership; Resources
     Recovery Corporation; and Jean Noelting,
17
                               Defendants.
18

19        Victoria M. Stevens, declares under penalty of perjury, as follows:

20        1.    I am the Senior Paralegal at Wilenchik & Bartness and am assigned to the above-

21 captioned matter.

22        2.    On or about May 8, 2019, Jill D. Whalen, paralegal for the Law Offices of Ken

23 McCartney, P.C., attorney for then-Chapter 7 debtor Dennis Danzik (“Danzik”), requested
24 information regarding Mr. Wilenchik’s bar number and all courts in which he was admitted so

25 that he could appear telephonically at one hearing in Dennis Danzik’s Wyoming Chapter 7

26 bankruptcy case, In re: Dennis Meyer Danzik, United States Bankruptcy Court, District of
           Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 16 of 17




 1 Wyoming (the “Bankruptcy Proceeding”), on May 15, 2019, at 1:30 p.m. The hearing was related

 2 to CWT Canada II Limited Partnership’s and REsource REcovery Corporation’s Motion to

 3 Dismiss the Chapter 7 Case with Prejudice (Docket #13).

 4         3.     On May 9, 2019, I responded to Ms. Whalen with the information she requested.

 5 That same day, she prepared the Affidavit for Pro Hac Vice Admission, and I revised the

 6 Application because it had incorrect information. I informed her that it was being hand-delivered

 7 to Mr. Wilenchik for his signature.

 8         4.     Mr. Wilenchik signed the Affidavit on May 10, 2019. I received the Affidavit on

 9 May 13, 2019, and sent it to Ms. Whalen, via email, that same day.

10         5.     On May 20, 2019, Dennis Wilenchik requested that I draft a Motion to Withdraw as

11 debtor’s counsel in the Bankruptcy Proceeding. I prepared and gave a draft motion to Mr.

12 Wilenchik that same day and he approved it.

13         6.     I then sent the Motion to Withdraw to Mr. Danzik via email on May 21, 2019, at

14 10:27 a.m., asking him to sign and return so we could have it filed in the Bankruptcy Proceeding.

15         7.     I sent another email to Mr. Danzik on June 4, 2019, at 5:58 p.m. asking him to sign

16 the Motion to Withdraw. He replied that he was on the road and would sign shortly.
17         8.     I again sent the Motion to Withdraw to Mr. Danzik, via email, on June 11, 2019,

18 again requesting that he sign.

19         9.     I re-sent the Motion to Withdraw, via email, on June 19, 2019, and once again on

20 June 21, 2019.

21         10.    On June 24, 2019 at 3:49 p.m., I finally received the signed Motion to Withdraw

22 from Mr. Danzik. Ten minutes later, I sent that signed version to Mr. McCartney’s office and
23 requested that it be filed with the Bankruptcy Court.

24         11.    On June 24, 2019 at 4:22 p.m., the Bankruptcy Case was dismissed with prejudice.

25 / / /
26 / / /

                                                   2
         Case 2:17-cv-04140-DWL Document 176 Filed 07/09/19 Page 17 of 17




1        I declare under penalty of perjury, pursuant to 28 U.S.C.A. § 1746, that the foregoing is

2 true and correct.

3        DATED: July 9, 2019.

4

5
                                    Victoria M. Stevens
6

7

8

9

10
11

12

13
14

15

16
17

18

19
20

21

22
23

24

25
26

                                                 3
